t c memo united_states tax_court shirley v mccollin petitioner v commissioner of internal revenue respondent docket no 19179-08l filed date shirley v mccollin pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to sustain a notice_of_federal_tax_lien with respect to petitioner’s unpaid 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended all dollar amounts have been rounded to the nearest dollar trust fund recovery penalties trust penalties under sec_6672 for the quarterly periods ended date and date2 relevant periods the issues for decision are whether petitioner is precluded from challenging her underlying tax_liabilities for the relevant periods and whether respondent abused his discretion in upholding the notice_of_federal_tax_lien findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york at the time she filed the petition i petitioner’s liability for trust fund recovery penalties on date respondent sent petitioner by certified mail a letter trust funds recovery penalty letter proposing to assess against petitioner trust fund penalties of dollar_figure pursuant to sec_6672 for the relevant periods 2although an attachment to respondent’s notice_of_determination refers to date the notice itself and all other relevant documents refer to date we conclude that the reference to is a typographical error 3the court conducted a trial on the issue of whether petitioner is precluded from challenging her underlying tax_liabilities leaving the option of a further trial concerning the merits of the underlying tax_liabilities if it were concluded that petitioner is entitled to challenge them given our conclusion herein that petitioner is precluded from challenging her underlying liabilities no further proceedings appear necessary attributable to unpaid tax_liabilities of globenet telecommunications inc globenet the letter was sent to petitioner’s last_known_address and informed her that she had the right to appeal or protest the proposed assessment and that she had to mail a written appeal within days of the date of the letter to preserve her right to appeal the u s postal service subsequently attempted delivery of the letter before returning it to respondent marked unclaimed respondent received the unclaimed letter on date petitioner did not appeal and on date the trust fund penalties were assessed against petitioner as a responsible_party for globenet’s unpaid tax_liabilities ii respondent’s collection activities on date respondent sent to petitioner by certified mail a notice_of_intent_to_levy and notice of your right to a hearing levy notice covering the sec_6672 penalties for the relevant periods petitioner received the levy notice shortly thereafter on date respondent mailed to petitioner by certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice covering the sec_6672 penalties for the relevant periods as well as three other quarters in and two quarter sec_4in the petition petitioner averred that she was a shareholder of globenet during the relevant periods in respondent enclosed a form request for a collection_due_process or equivalent_hearing with the lien notice petitioner completed the form requesting a hearing with respect to the relevant periods but not the other quarters listed on the lien notice the form explained petitioner’s disagreement with the lien as follows i was not the decision maker in the business - all payment decisions were made by president - kenneth williams next to the form’s signature line petitioner entered the date date petitioner checked boxes on the form indicating that the basis for her hearing request was both a lien notice and a levy notice she further indicated that she wished to pursue a collection alternative namely an installment_agreement or an offer-in-compromise petitioner hand-delivered an envelope containing the form and a copy of the levy notice to a security guard at respondent’s local office in hauppauge new york the envelope was dated october in the handwriting of respondent’s security guard the appeals employee assigned to petitioner’s case took the position on the basis that petitioner’s form was received by the appeals_office on date that the form was untimely with respect to the proposed levy the appeals employee and petitioner conferred by telephone on date at which time an installment_agreement was discussed according to the case activity record the case activity record further records that the appeals employee subsequently sent petitioner a proposed installment_agreement but that on date petitioner called the appeals employee and informed him that she did not want to pay on her debt for the rest of her life and that she wanted him to issue a notice_of_determination so that she could go to the tax_court on date the appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the notice_of_federal_tax_lien the notice_of_determination stated that petitioner raised no issues other than challenging her underlying tax_liabilities which she was ineligible to do since prior appeal rights were offered with respect to the letter petitioner filed a timely petition contesting the notice_of_determination in her petition petitioner’s only averments were challenges to her underlying tax_liabilities 5according to the appeals employee’s case activity record petitioner did not request an equivalent_hearing with respect to the proposed levy opinion i collection hearing procedure sec_6320 requires the secretary to notify the taxpayer in writing of the filing of a notice_of_federal_tax_lien and of the taxpayer’s right to an administrative hearing on the matter at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed federal_tax_lien in making the determination the appeals officer is required to take into consideration his verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 ii whether petitioner may challenge the underlying tax_liabilities respondent contends and we agree that sec_6330 precludes petitioner from challenging the existence or amount of her underlying tax_liabilities for the relevant periods because petitioner had a prior opportunity to dispute them although the appeals employee concluded in the notice_of_determination that petitioner was precluded from challenging the underlying tax_liabilities on the basis of the mailing of the letter to petitioner and its return to respondent unclaimed we need not decide whether the circumstances surrounding the letter provided sufficient grounds for the appeals employee’s conclusion that is so because even if the appeals employee erred in relying on the letter such error was harmless the levy notice which petitioner acknowledged receiving sometime close to its mailing date of date constituted a prior opportunity to dispute the underlying tax_liability as contemplated in sec_6330 see 126_tc_356 as our findings reflect we conclude that petitioner submitted the form hearing request on date and not on or about date as petitioner claims petitioner testified and respondent’s records reflect that she hand-delivered the form to respondent’s office at hauppauge new york the envelope in which the form was delivered has the notation october handwritten on it respondent’s collection group manager at the hauppauge office testified credibly that it was standard practice at the office for the security guard to accept hand-delivered materials and to date them and that he recognized the october notation as the handwriting of the security guard the form itself also bears a received stamp of date corroborating the foregoing petitioner by contrast was unable to recall at trial the exact date on which she delivered the form to respondent’s office moreover petitioner offers no explanation as to how the form could have been delivered on or about date when the form requested a hearing for both the levy notice and the lien notice the latter of which was not issued until date in these circumstances we are persuaded that delivery occurred on date the levy notice was dated date accordingly the last day for making a timely hearing request with respect to the levy notice was date petitioner’s form was therefore untimely with respect to the levy notice with the result that she failed to avail herself of a previous opportunity 6date was a sunday to dispute the underlying tax_liabilities see id this statutory preclusion is triggered by the opportunity to contest the underlying liability even if the opportunity is not pursued emphasis added we conclude that the appeals employee’s determination that petitioner was precluded from challenging the underlying tax_liabilities under sec_6330 was proper iii review of the notice_of_determination for abuse_of_discretion because the validity of the underlying tax_liabilities is not properly at issue we review the notice_of_determination for abuse_of_discretion see sego v commissioner supra pincite 114_tc_176 in reviewing for abuse_of_discretion under sec_6330 generally we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 129_tc_107 see also sec_301_6320-1 q a-f3 proced admin regs however we review whether the appeals_office verified compliance with applicable law under sec_6330 without regard to whether the taxpayer raised it as an issue at the appeals hearing 131_tc_197 the appeals_office abuses its discretion if its discretion has been exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 petitioner has not advanced any argument or presented any evidence that would allow us to conclude that the determination to sustain the lien was arbitrary capricious or without foundation in fact or otherwise an abuse_of_discretion see eg giamelli v commissioner supra pincite according to the case activity record and notice_of_determination while an installment_agreement was initially considered petitioner terminated such consideration because she wanted to contest the underlying tax_liabilities in the tax_court petitioner has not disputed the foregoing according to respondent’s notice_of_determination the appeals employee verified through transcript analysis that valid assessments of the underlying tax_liabilities were made for the relevant periods petitioner has not disputed the foregoing transcripts of account for each year are in the record and they demonstrate compliance with assessment procedures we accordingly find that the appeals employee verified that all requirements of applicable law and administrative procedure were met further the appeals_office concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with concerns that the collection action be no more intrusive than necessary according to the notice_of_determination petitioner has not disputed the foregoing petitioner raised no other issues throughout the sec_6330 administrative process in her petition or at trial on the basis of the foregoing we conclude that respondent did not abuse his discretion in sustaining the notice_of_federal_tax_lien we have considered all of petitioner’s statements contentions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
